Title: To Thomas Jefferson from Ferdinand Grand, 28 August 1790
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris 28 Aoust 1790

Il faut donc que je me Contente de votre Buste au lieu de L’original que je regreterai toujours par une suitte des Sentiments que vous m’avés Inspiré. Ma position me met dans le Cas de relations avec des persones d’un si grand Merite que je ne me fais point à leur perte. Vous Monsieur, Mr. Franklin et Mr. Jay, me le faites trop eprouver pour que je ne renonçe pas à me Lier avec vos Ministres futurs; j’en excepte Mr. Schort si Comme je le desire vous nous le laissés.
Ceci doit vous prouver une grande Verité, C’est que vous avés  Laissé icy en Moy une persone qui vous est devouée et qui ambitione que vous lui fournissiés les moyens de Vous en Convaincre.
A la reception de votre premiere lettre, j’en fis passer l’extrait à Mr. Droz à Londres. C’est un honete Garéon qui n’entend et ne Conoit que son Etat, de sorte que, tant pour abreger une Correspondance Lente, que pour vous procurer plus promptement la Reponse que vous attendés, je me suis determiné à amalgamer ses Idées avec les mienes pour en former le projet de Convention que Voicy. Je le fais d’autant plus Volontiers qu’il men a prié [en] s’en rapportant à moy entierement, ainsy que je lai fait voir à Mr. Schort en lui Communiquant Les Lettres.
Quoyque Mr. Droz ne soit point embarrassé de lui, jai Lieu de Croire quil Ambitione plus détablir un Hotel des Monoyes de sa façon, que de travailler sur un qui auroit les deffauts de L’ancienne Methode quil est si difficille de deraciner Comme il l’a éprouvé icy.
Je ne doute donc pas que si d’une maniere ou d’autre vous lui proposés un sort honete, il ne le preffere aux offres qui lui sont faites de plusieurs endroits et notamment de L’Espagne.
Depuis votre Depart Monsieur nous avons fait des pas de Geant, en marchant comme des tortues, parce qu’à Mesure que nous avançons les difficultés des hidres qui nous devoroyent s’élevent et se multiplient d’une maniere effrayante quelques fois, de sorte que nous somes travaillés par touts les bouts et de touts les Cotés du Royaume.
Si nous n’avons plus de Livrée, il nous reste encorre des Vestiges de Titres.
Il est Singulier que nous souffrions […] beaucoup de la privation des richesses factices pendant que les réelles abondent, car nous avons une riche recolte et infiniment peu d’argent. Si vous ne brillés pas par là, non plus, Vous en etes bien Amplement dédomagés par une Excellente Constitution pour la formation de laquelle vous aviés des Vertus, et nous navons que des Vices qu’il faut détruire avant de pouvoir Espérer la fin de nos Maux.
Houdon ne quitte plus le Marbre de Mr. Wasington et jusques icy il reussit parfaitement. Il est rare de ne pas trouver de mauvaises Veines dans un si gros bloc.
Vous tenés aujourdhuy Monsieur une des raines de votre Gouvernement. Elle ne pouvoit etre en meilleures mains. J’espere quelle ne vous fatiguera pas autant que la notre icy, surtout à present.
Toutte ma famille se reunit à moy pour vous offrir L’expression  de nos Sentiments. Je vous prie de les agréer et de me Croire plus que persone Monsieur Votre très humble & tres obeiss Servit

Grand

